Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 22-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 06-January-2022. In this submission, Applicant has amended claims 1, 2, 8, 9, 14, 15 and 20. In addition, Applicant has canceled claim 13. A summary of the amendments follows.
Claim 1 has been amended so the phrase “during a time interval after an initialization” now reads as  “during a time interval directly after an initialization”. The phrase “a first reduced performance time period after the power-on of the system” has been changed to now read as “a first reduced performance time period after the power-on of the system and no full-memory refresh operation is performed during the normal operating mode”. The final limitation has been modified to now read as “in response to the TR not satisfying the threshold criterion, initialize [[a]]the full-memory refresh operation of the plurality of memory devices”.
Claim 2 has been modified to change the phrase “full-memory refresh” to “full-memory refresh operation”.
Claim 8 has been amended to add the following limitation after “wherein the time interval overlaps with the designated initialization period”: “wherein the time interval comprises a time period before entering a normal operating mode, and no full-memory refresh operation is performed during the normal operating mode”.
“to initialize a full-memory refresh” to “to initialize [[a]]the full- memory refresh operation”.
Claim 14 has been amended so the phrase “during a time interval after an initialization” now reads as  “during a time interval directly after an initialization”. The phrase “a first reduced performance time period after the power-on of the system” has been modified to now read as “a first reduced performance time period after the power-on of the system and no full- memory refresh operation is performed during the normal operating mode”. The final limitation has been modified to now read : “in response to the TR not satisfying the threshold criterion, initializing [[a]]the full-memory refresh operation of the plurality of memory devices of the memory sub- system”.
Claim 15 has been modified to change the phrase “to enter a normal operating mode without performing the full-memory refresh” to “to enter [[a]]the normal operating mode without performing the full-memory refresh operation”.
Claim 20 has been modified to change the phrase “the full-memory refresh” to “the full-memory refresh operation”.


Response to Arguments
In response to the Non-Final Office Action of 22-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 06-January-2022. In this submission, Applicant draws their initial arguments to the amended version of claim 1, stating that the prior art of record (U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang” ], in view of U.S. 
In their first argument to this point, Applicant states that it is their contention that Fang’s recitation of “when a drive powers up” is not, as contended in the Non-Final Office Action is not equivalent to the phrase “after an initialization”. Examiner respectfully disagrees with this conclusion. 
Applicant’s second argument relating to claim 1 is that Shin paragraph [0030] teaches “a refresh operation is on-going in the background” which conflicts with the newly added limitation no full- memory refresh operation is performed during the normal operating mode. Examiner agrees with this conclusion. 
Applicant’s third argument with regard to claim 1 is that Shim is also deficient in not being related to determining read-retry trigger rate (TR) as per the specific recited timing of claim 1. In particular, they state that the reference in the Office action to "in response to . . . a power-up signal" in claim 18 of Shim is one of a long line of conditions that might trigger application of a "dummy pulse" to "word-lines of a selected one of the plurality of memory blocks before a read operation is performed on a first one of the plurality of pages, and that “the dummy pulse is related to wordline charging and specifically not during a read operation”. As a result of these arguments, Applicant states that independent claims 1 and 14 (which contains language similar to that of claim 1) should be allowed. After further search and consideration, Examiner agrees with this conclusion.

Applicant then goes on to argue that the dependent claims for claims 1, 8 and 14 should be allowed because of their dependence on allowable claims. Examiner also agrees with this conclusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to memory subsystems, and specifically techniques for deciding whether to execute a full-memory refresh during memory sub- system power-on stage.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 29-October-2021 (U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang” ], in view of U.S. Patent Publication 20170365352-(Shin et al) [herein “Shin”], and further in view of U.S. Patent Publication 20170062065-(Shim et al) [herein “Shim”]) : (a) system comprising: a plurality of memory components; and a processing device, operatively coupled to the plurality of memory components, to: detect a power-on of the system; initiate, at least during a designated initialization period that follows directly after the power-on of the system, cell refresh operations on a subset of codewords stored at the plurality of memory components, the cell refresh operations comprising read operations performed on the subset of codewords. The art of record also teaches determine whether the TR satisfies a threshold criterion; and in response to the TR satisfying the threshold criterion, cause the system to enter [[a]]the normal operating mode without performance of [[a]]the full- memory refresh operation.
The prior art of record does not teach determine a read-retry trigger rate (TR) based on the read operations performed on the subset of codewords during a time interval directly after actual initialization of the system, wherein the time interval overlaps with the designated initialization period, wherein the time interval comprises a time period before entering a normal operating mode, and no full-memory refresh operation is performed during the normal operating mode.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2 - 7) are also allowable.
Independent claim 14 shares similar limitations to those recited for claim 1, which are not taught by the prior art of record; hence it is also allowable and, as a result, the claims which depend from claim 14 (15 – 20) are also allowable.
Independent claim 8 also shares similar limitations  to those recited for claim 1 which are not taught by the prior art of record cited in the Non-Final Office Action (U.S. Patent Publication 20190102088-(Fang et al) [herein “Fang”], in view of U.S. Patent Publication 
In summary, claims 1 – 12 and 14 – 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111